IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CITIMORTGAGE, INC.,                       : No. 994 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
ROBERT J. NOVOTNY AND MICHELE P.          :
AMODEI,                                   :
                                          :
                  Petitioners             :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.